448 F.2d 786
Donald DOXZEN, Appellant,v.DIRECTOR OF PATUXENT INSTITUTION, Appellee.
No. 13291.
United States Court of Appeals, Fourth Circuit.
Argued October 7, 1971.
Decided October 19, 1971.

Appeal from the United States District Court for the District of Maryland, at Baltimore; R. Dorsey Watkins, Judge.
Richard L. Bazelon, Philadelphia, Pa. (Dilworth, Paxson, Kalish, Levy & Coleman, Philadelphia, Pa., on the brief), for appellant.
Alfred J. O'Ferrall, III, Asst. Atty. Gen., of Maryland (Francis B. Burch, Atty. Gen., of Maryland, on the brief), for appellee.
Before BOREMAN, Senior Circuit Judge, and CRAVEN and RUSSELL, Circuit Judges.
PER CURIAM:


1
This appeal, assailing the constitutional validity of procedure under Article 31B, §§ 5 and 7(a), Annotated Code of Maryland, raises issues similar to those disposed of in Sas v. State of Maryland (CA 4, 1964) 334 F.2d 506, and Tippett v. State of Maryland (CA 4, 1971) 436 F.2d 1153. On the authority of those decisions, the judgment of the District Court is affirmed.


2
Affirmed.